Citation Nr: 1825590	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-36 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to nonservice-connected death pension benefits.

4.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel

INTRODUCTION

The Veteran served in the Philippine Guerilla Service from November 1944 to June 1946.  He passed away in March 1991.  The appellant seeks surviving spouse benefits. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of Philippines.

The Board must address the question of whether new and material evidence has been received to reopen the claim for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for the cause of the Veteran's death and accrued benefits are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in March 1991.

2.  A July 1991 rating decision denied service connection for the cause of the Veteran's death.  The Appellant did not appeal the decision, and that decision is final.

3.  The evidence received subsequent to the July 1991 final denial of the claim for service connection for the cause of the Veteran's death is new, and is also material because it raises a reasonable possibility of substantiating the claim.

4.  The Veteran did not possess the requisite service to qualify for nonservice-connected death pension benefits for a surviving spouse.


CONCLUSIONS OF LAW

1.  The July 1991 rating decision that denied service connection for a the cause of the Veteran's death is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  As new and material evidence has been received since the July 1991 rating decision, the requirements to reopen the claim for service connection for the cause of the Veteran's death have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for nonservice-connected death pension benefits have not been met.  38 U.S.C. §§ 101(2), 101(24), 107, 1521, 1541 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.203 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify an Appellant of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Appellants in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Appellant dated in June and November 2012.

VA has done everything reasonably possible to assist the Appellant with respect to the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

New and Material Evidence

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Generally, VA rating decisions that are not timely appealed are final.  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. §§ 5108, 7105 (2012).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran passed away in March 1991.  The cause of death listed on the death certificate was cardiorespiratory arrest with cerebrovascular accident, hemorrhage, and hypertension.  A July 1991 rating decision denied service connection for the cause of the Veteran's death because the record did not contain any evidence that the cause of the Veteran's death was due to or related to service, or was manifest to a compensable degree within one year of service.  The relevant evidence of record at that time included the Veteran's death certificate, service medical records, VA medical records dated May 1988, and private medical records dated October 1988.  The Appellant was notified of the decision and her appellate rights by letter dated July 10, 1991.  The Appellant did not submit a timely notice of disagreement or submit material evidence within one year following that denial.  Therefore, the July 1991 rating decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.160(d), 20.302 (2017). 

Briefly reviewing the evidence submitted since the July 1991 decision, a June 2012 statement from the Appellant contended that the Veteran's cause of death was related to pulmonary tuberculosis, sustained in service.  Private medical records, specifically an October 2012 letter from a doctor, indicate treatment for pulmonary tuberculosis from 1954 to 1990.  That evidence, which was not of record at the time of the July 1991 rating decision, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim and is thus new and material.  38 C.F.R. § 3.156(a) (2017).  Therefore, the claim for service connection for cause of the Veteran's death is reopened.

Nonservice-Connected Death Pension

Death pension benefits may be paid to the surviving spouse of a Veteran under certain circumstances. 

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C. § 1521(a) (2012); 38 C.F.R. §§ 3.3, 3.314(b) (2017).  A Veteran meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C. § 1521(j) (2012); 38 C.F.R. § 3.3(a) (2017). 

For VA purposes, a surviving spouse means a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the veteran's death and: (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 38 C.F.R. § 3.50(b) (2017). 

For VA purposes, marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j) (2017).

Death pension may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the veteran's death; or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage; or (3) prior to January 1, 1957, if the Veteran served (as in the present case) during World War II.  38 U.S.C. § 1541(f) (2012); 38 C.F.R. § 3.54(a) (2017). 

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a Veteran of active service. 38 U.S.C. §§ 101(2), 101(24) (2012); 38 C.F.R. §§ 3.1, 3.6 (2017).  In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits.  38 C.F.R. § 3.7(2017). 

The term Veteran is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101(2) (2012). 

The term active military, naval, or air service includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C. § 101(24) (2012). 

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C. § 107 (2012) and 38 C.F.R. § 3.40 (2017). 

Service of persons enlisted under section 14 of Public Law No. 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation, but not for pension benefits.  All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Public Law No. 190, as it constituted the sole authority for such enlistments during that period.  That paragraph does not apply to officers who were commissioned in connection with the administration of Public Law No. 190.  38 C.F.R. § 3.40 (b) (2017). 

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, United States Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits. 38 C.F.R. § 3.40(b)-(d) (2017). 

The Secretary of VA is authorized to prescribe the nature of proof necessary to establish entitlement to Veterans' benefits.  38 U.S.C. § 501(a)(1) (2012).  Under that authority, the Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the conditions under which the VA may extend Veterans' benefits based on service in the Philippine Commonwealth Army.  Those regulations require that service in the Philippine Commonwealth Army (and thus Veteran status) be proven with either official documentation issued by a United States service department or verification of the claimed service by a department.  38 C.F.R. § 3.203(a), (c) (2017).

In cases for VA benefits where the requisite Veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding on VA.  38 C.F.R. § 3.203(c) (2017); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies the service.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997); 38 C.F.R. § 3.203 (2017).

Persons with service in the Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far East), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA non-service-connected death pension benefits.  38 U.S.C. § 107 (2012); 38 C.F.R. § 3.40 (2017).

According to official verification, the Veteran had recognized Guerilla service from November 1944 to June 1946.  No other service has been officially verified, and the Appellant has not claimed that the Veteran had other service.  VA is bound by the service department's certification as to a Veteran's service.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  The service department has solely verified that the Veteran served in Guerilla service from November 1944 to June 1946.

While recognized Guerilla service from November 1944 to June 1946 made the Veteran eligible for benefits based upon that service, that service did not make a surviving spouse eligible for pension benefits.  38 C.F.R. § 3.40(b)-(d) (2017).  The Board notes that persons with service in the Philippine Scouts, or with recognized guerilla service, shall not be deemed to have been in active service with the Armed Forces of the United States for the purpose of establishing entitlement to VA nonservice-connected death pension benefits, but does not qualify a surviving spouse for nonservice-connected pension benefits.  38 U.S.C. § 107 (2012); 38 C.F.R. § 3.40 (2017).  Therefore, the Board finds that the Appellant is not eligible for VA death pension benefits. 

Basic eligibility for VA nonservice-connected death pension benefits is precluded based upon the Veteran's verified service.  Therefore, the Board must deny the appeal.  In an issue such as this one, where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for the cause of the Veteran's death is reopened, and to that extent only the appeal is granted.

Entitlement to nonservice-connected death pension benefits is denied.




REMAND

The Board finds that additional development is required for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claims. 

The Veteran passed away in March 1991.  The cause of death listed on the death certificate was cardio-respiratory arrest, with cerebrovascular accident, hemorrhage, and hypertension.  The Appellant contends that the Veteran's death is related to service.  The Appellant has also contended that the Veteran had pulmonary tuberculosis, which was contracted during service and could have contributed to the Veteran's death.

The Board notes that VA has not yet obtained a medical opinion regarding the etiology of the Veteran's cause of death.  At a May 1988 VA examination, the examiner noted a diagnosis of cardiovascular disease and cardiomegaly.  The Veteran was denied service connection for cardiovascular hypertensive disease in July 1988 because there was no evidence of hypertensive cardiovascular disease being noted, claimed, treated, or diagnosed during service, or within the presumptive period following discharge from service.  

A review of the Veteran's service medical records indicates multiple complaints of easy fatigability.  On a February 1946 report of physical examination, a diagnosis of enlarged heart by x-ray was noted.  In a July 1946 service medical record, a diagnosis of Beriberi heart was noted.  The Board finds that a remand is required to obtain a medical opinion to determine the etiology of the Veteran's cause of death, and to address any relationship between the cause of death and the noted heart conditions in service.

The Board finds that the issues of entitlement to service connection for the Veteran's cause of death and entitlement to accrued benefits are inextricably intertwined, and the claim for accrued benefits must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA records that are not already associated with the claims file.

2.  Obtain a medical opinion from a VA physician.  The examiner is asked to provide an opinion addressing the etiology of the Veteran's cause of death, including cardiorespiratory arrest, with cerebrovascular accident, hemorrhage and hypertension.  The examiner must review the claims file and must note that review in the report.  The examiner is specifically asked to opine whether the Veteran's cause of death was at least as likely as not (50 percent or more) etiologically related to service, including diagnoses of cardiomegaly and Beriberi heart during service.  The examiner is also asked to opine whether the Veteran's cause of death was at least likely as not (50 percent or more) related to, contributed to, or hastened by any of the Veteran's service-connected disabilities.  Lastly, the examiner is also asked to opine whether any pulmonary tuberculosis found was at least likely as not (50 percent or more) related to service.

3.  Then, readjudicate the claims remaining on appeal.  If any decision is adverse to the Appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


